 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00257-NONE-SKO
                                         )
11                     Plaintiff,        )                 STIPULATION FOR EXTENSION OF
                                         )                 TIME FOR MOTION FILING
12                                       )                 AND ORDER THEREON
     vs.                                 )
13                                       )
                                         )
14   PAUL S. KUBE,                       )
                                         )                 Judge: Hon. Barbara A. McAuliffe
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PAUL S. KUBE, his

19   attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JEFFREY

20   SPIVAK, that a request for extension of time for the motion filing deadline be granted and that
21   the deadline be continued to March 23, 2020. Assistant United States Attorney Jeffrey Spivak

22   joins in this request and has no objection.

23           Based on an incident that occurred in Yosemite National Park on September 5, 2019, a

24   Criminal Complaint was filed on September 6, 2019 alleging that Mr. Kube committed the

25   following acts: one count of 18 U.S.C. 2261(a)(1) – Domestic violence in the Special Territorial

26   and Maritime Jurisdiction of the United States with the intent to kill, injure, harass, or intimidate
27   spouse, intimate partner, or dating partner, and who, in the course of or as a result of such

28   presence, commits of attempts to commit a crime of violence against that spouse, intimate


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                         1
 1   partner, or dating partner; one count of 36 C.F.R. 2.35(c) – Presence in a park area when under

 2   the influence to a degree that may endanger oneself or another person; and one count of 36 C.F.R.

 3   2.34(a)(3) – Disorderly conduct: makes noise that is unreasonable.

 4           Defense Counsel respectfully requests additional time to prepare and file the relevant

 5   motions due to ongoing investigations in this case and case negotiation. The previously scheduled

 6   due date for oppositions will remain on March 30, 2020; the previously scheduled due date for

 7   replies will remain on April 1, 2020; and the Motions Hearing will remain on April 10, 2020 at

 8   8:30 AM.

 9            Mr. Kube respectfully requests that the Court grant an extension of time for the motion

10   filing deadline and that the deadline be continued to March 23, 2020 in Case No. 1:19-cr-00257-

11   NONE-SKO.

12

13   Dated: March 16, 2020                                  /s/Carol Ann Moses
                                                            CAROL ANN MOSES
14                                                          Attorney for Defendant
15                                                          PAUL S. KUBE

16   Dated: March 16, 2020                                   /s/Jeffrey Spivak
17                                                          JEFFREY SPIVAK
                                                            Assistant United States Attorney
18

19                                                    ORDER

20           GOOD CAUSE APPEARING, the above request that the Court grant an extension of time

21   for the motion filing deadline and that the deadline be continued to March 23, 2020 as to

22   Defendant PAUL KUBE in Case No. 1:19-cr-00257-NONE-SKO is hereby granted. The due date

23   for oppositions will remain on March 30, 2020; the due date for replies will remain on April 1,

24   2020; and the Motions Hearing will remain on April 10, 2020 at 8:30 AM.

25   IT IS SO ORDERED.
26
         Dated:     March 16, 2020
27                                                         UNITED STATES DISTRICT JUDGE

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                    2
